DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
Figure 7 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-5 are objected to because of the following informalities:  
In claim 1, “attached” should be changed to --attaching-- in line 2; “a” should be changed to --an-- in line 8; and --being-- should be added after “case” in line 9.
Claims 2-5 are objected to for being dependent on an objected base claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2011017638 to Matsunaga [see translation provided in the IDS filed 10/23/20].
Referring to claim 1, Matsunaga discloses an attachment structure of temperature sensor (figures 1-3; paragraphs 36-41, 56, 57), comprising:
a temperature sensor for attaching to a single battery (8) and detecting a temperature of the single battery (paragraphs 37, 39);
a temperature measuring element (thermistor) provided in the temperature sensor and detecting the temperature of the single battery (paragraph 37);
a sensor body (23) provided in the temperature sensor and integrally formed with the temperature measuring element (paragraphs 36-40);
a housing holding case (28) provided with the single battery (8), having an engagement part (27) engageable with the temperature sensor, the housing holding case (28) being for housing the temperature sensor (paragraphs 39-41);
an elastic part (33) having an arm shape (25), projected from the sensor body, and engageable with the engagement part (27) (figure 3); and
a flat part (34) provided in the elastic part, and pressing a pressing surface of an attachment tool (e.g., a holder for 34) against the elastic part when the temperature sensor is housed in the housing holding case (28) (paragraphs 56, 57).

Referring to claim 2, Matsunaga discloses that the temperature sensor is housed in the housing holding case (28) by pressing the pressing surface of the attachment tool against the flat part (34), a side of a tip end part (25a) of the elastic part (33) is made to flexurally deform inward toward the flat part (34) (figures 2, 3; paragraphs 36-44).

Referring to claim 4, Matsunaga discloses that the engagement part (27) is projected on an inner side of a peripheral wall part (31) of the housing holding case (28), and a tip end part (25a) of the elastic part (33) is engaged with the engagement part (27) (figure 3).

Referring to claim 5, Matsunaga discloses that the elastic part (33) is provided on each of lateral sides of the sensor body (23) (figures 1, 2), and the flat part (34) is provided at a center of the elastic part (figure 2) (central between 25a of the elastic part).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga in view of U.S. Patent Application Publication 2011/0019714 to Perry.
Referring to claim 3, Matsunaga discloses a structure having all of the limitations of claim 3, as stated above with respect to claim 1, and further discloses a cable part (26) connected to the temperature measuring element (thermistor) (paragraph 37); wherein the cable part (26) is formed by being bent in an L-shape (figure 1); and when the temperature sensor is housed in the housing holding case (28) by the attachment tool, the cable part (26) is separated away from the pressing surface of the attachment tool (figures 1, 3).
Matsunaga is silent as to the particular structure of the cable part, thereby not explicitly disclosing that the cable part includes a lead frame connected to the temperature measuring element, a cable whose core cable is connected to the lead frame, and a shrink tube covering the lead frame and the core cable.
However, Perry discloses a temperature sensor comprising a cable part connected to a temperature sensing element, wherein the cable part includes a lead frame connected to the temperature measuring element, a cable whose core cable is connected to the lead frame, and a shrink tube covering the lead frame and the core cable for securing the cable parts together.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the cable part of Matsunaga so that it includes a lead frame connected to the temperature measuring element, a cable whose core cable is connected to the lead frame, and a shrink tube covering the lead frame and the core cable, as suggested by Perry, in order to secure the cable parts together.

Conclusion
The prior art made of record by the Examiner and not relied upon is considered pertinent to applicant's disclosure for disclosing an attachment structure for attaching a temperature sensor to a battery.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247. The examiner can normally be reached Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
10/20/21